DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments are directed to an added claim limitation which was not presented earlier and thus necessitated the new ground of rejection as presented in this Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Abramovich; Gil et al., US 20120076369 A1].

Regarding claim 1:
	Abramovich discloses:
1. (Currently Amended) A biometric authentication device [Abramovich: Fig.1: contactless multi-fingerprint collection device 10] with an infection preventive function [Abramovich: ¶ 0004: “For example, in a field environment, dirt, grease or other debris may build up on the window of contact based fingerprint readers, so as to generate poor quality fingerprint images. Additionally, such contact based fingerprint readers provide a means of spreading disease or other contamination from one person to another”; ¶ 0007: “Therefore, it would be desirable to design a system and method of acquiring a full contactless fingerprint capture that excludes any contact between the hand and the fingerprint reader and that provides full rolled equivalent fingerprint images”; Examiner: The contactless multi-fingerprint collection device 10 is prevents infection by virtue of  being contactless. ] comprising: 
a camera [Abramovich: Fig.1: image capture devices 14] configured to take an image of a finger of a person to be authenticated [Abramovich: ¶ 0030: “The device 10 includes an outer housing 12 that encloses one or more image capture devices 14 (i.e., imaging devices) that collectively form an image capture system 15 and that are configured to acquire multiple fingerprints from a subject in a contactless manner, as will be described in greater detail below”; ¶ 0068: “Upon capture of the fingerprint images of the subject by contactless multi-fingerprint collection device 10, via any of the image capture devices described above, the data is transferred to a processor (not shown) included in device 10. The processor obtains 3D depth information for each fingerprint that is used to create a 2D rolled equivalent type image from the calculated depth of the structural features and the high-resolution fused image. An algorithm is used wherein the algorithm simulates the image distortions obtained when using a contact fingerprinting method. The image may then be compared to roll-type fingerprint images such as those stored in a fingerprint database system or in similar sources”]; and
a controller [Abramovich: ¶ 0009: “The contactless multi-fingerprint collection device also includes a processor coupled to the at least one image capture device”] configured to perform an authentication process by the use of biometric information contained in the taken image [Abramovich: ¶ 0068: “Upon capture of the fingerprint images of the subject by contactless multi-fingerprint collection device 10, via any of the image capture devices described above, the data is transferred to a processor (not shown) included in device 10. The processor obtains 3D depth information for each fingerprint that is used to create a 2D rolled equivalent type image from the calculated depth of the structural features and the high-resolution fused image. An algorithm is used wherein the algorithm simulates the image distortions obtained when using a contact fingerprinting method. The image may then be compared to roll-type fingerprint images such as those stored in a fingerprint database system or in similar sources”], 
wherein, during the authentication process, the camera is focused in a predetermined position where the finger of the person is kept in the air and prevented from coming in contact with any surface of the biometric authentication device to take the image of the finger of the person for performing the authentication process [Abramovich: ¶ 0032: “According to one embodiment of the invention where the subject holds their hand in a stationary position within imaging volume 20 to provide for multi-fingerprint acquisition, a dedicated image capture device 14 is provided for each finger of the subject to acquire stationary images of the fingers of the subject. Each image capture device 14 employs a camera and electro-optics in the form of one or more liquid crystal panels (LCPs), and one or more birefringent optical elements (i.e., an element whose optical path length is dependent upon the orientation of the polarization of the light, such as a birefringent window or birefringent lens) to collect images taken at different depths or distances to the finger that are then interpreted into an image with all depths in focus.”; ¶ 0045: “Referring back to FIG. 1, it is recognized that in order for the multi-fingerprint contactless fingerprint collection device 10 to acquire fingerprint data for each finger of a subject, it is recognized that each finger of the hand of the subject must be properly positioned within the imaging volume 20 and relative to the one or more image capture devices 14. That is, it is recognized that each finger of the subject must be properly positioned a desired/designated distance from the image capture device(s) 14, so as to accommodate in-focus images of the fingers at a specified depth. To achieve this, a user interface 88 is provided for contactless multi-fingerprint collection device 10 that includes positioning assistance devices and positioning verification devices that aid and verify positioning of the subject's hand relative to the image capture device(s) 14. Such positioning assistance devices and positioning verification devices of the user interface 88 may be provided in a variety of forms, with the positioning assistance devices, for example, providing visual, audible, or tactile feedback to a subject to assist in positioning fingers in a desired imaging location”; ¶ 0056: “In each of the visual-type positioning assistance devices of FIGS. 8-15, it is recognized that various tactile and/or audible positioning assistance devices may be further incorporated therewith, to further aid a subject in positioning their hand in a proper imaging position. A tactile or physical guide can be provided in the form of a forced stream of air that guides the hand of the subject into a desired imaging position. According to one embodiment, air jets are provided on four sides of the imaging volume 20 and emit regulated jets of air to urge the subject's hand in a particular direction. According to another embodiment, a plane of forced air is provided that creates a virtual palm rest on which the hand of the subject is placed, such that the hand is stabilized and maintained in a desired position to allow for accurate imaging”]
  
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 2:
	The prior art does not teach or suggest either singularly or in combination the claimed, "an ultrasonic tactile sensation producing device configured to virtually produce a tactile sensation in a space by an acoustic radiation pressure of supersonic waves radiated from an ultrasonic vibrator transducer array to lead the finger of the person to be authenticated to the predetermined position in relation to the biometric authentication device by the tactile sensation", in combination with the other recited claim features.

Regarding claims 3 and 4:
	Claims 3 and 4 depend on claim 2 and are found allowable for at least same reason as discussed above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897. The examiner can normally be reached Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623